March 26, 2015. Melissa Raminpour Branch Chief United States Securities and Exchange Comission Washington, D.C. 20549, United States Re: BrasilAgro - Brazilian Agricultural Real Estate Company Form 20-F for the Fiscal Year Ended June 30, 2014 Filed October 31, 2014 File No. 001-35723 Dear Ms. Melissa Raminpour: According to the phone call conversation had between Ms. Ana Paula Ribeiro, Investors Relations Manager of BrasilAgro, and Ms. Heather Clark earlier this week, we hereby kindly request the extension, until April 07, 2015, of the term to respond the Comment Letter dated March 17,2015 relating to the Form 20-F filing referenced above. Sincerely yours, Julio César de Toledo Piza Neto Chief Executive Officer and Investors Relations Officer BrasilAgro - Brazilian Agricultural Real Estate Company
